Citation Nr: 9913106	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-33 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a July 23, 1979, rating decision that denied 
entitlement to service connection for the cause of the 
veteran's death was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), where the issue on appeal was 
denied.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for cause of the veteran's death was denied by 
means of a July 1979, rating decision, and the appellant did 
not perfect an appeal of that denial.

2.  The July 1979 rating decision was a tenable decision 
based on the evidence then of record and considering the 
applicable law and regulations in effect at the time of the 
decision.


CONCLUSION OF LAW

Neither the facts as known, nor the law or regulations in 
effect in July 1979, would compel the grant of the 
appellant's claim of entitlement to service connection for 
cause of the veteran's death, and the July 1979, rating 
decision in not otherwise clearly and unmistakably erroneous.  
38 U.S.C. §§ 5107, 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 3.105 (1998).  38 C.F.R. § 3.304, 3.310, 3.312 
(1978), (1979).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that a July 1979 rating decision that 
denied entitlement to cause of the veteran's death was 
clearly and unmistakably erroneous.  After a review of the 
record, the Board finds that the appellant's contentions are 
not supported by the evidence and that her claim must be 
denied.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a valid claim of clear and 
unmistakable error requires that "either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time, were incorrectly applied.  The claimant...must 
assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell v. Principi, 3 Vet.App. 310, 
313 (1992).  The Board notes that the standard of proof in 
claims of clear and unmistakable error is much higher than in 
other matters considered by the Board.  The Court has stated 
that clear and unmistakable error is the type of error which 
is "undebatable, so that it can be said that reasonable 
minds could only so conclude that the original decision was 
fatally flawed at the time it was made."  Russell, at 313-
314.  Thus, in considering the facts, the Board may not 
substitute its own judgment for that of the rating officers 
who considered the veteran's claim in July 1979.  Therefore, 
in order for the veteran's claim to succeed, it must be shown 
that either the facts or law compelled a substantially 
different conclusion.  Russell, at 313.

Initially, the Board finds that the appellant has raised the 
claim of clear and unmistakable error with the requisite 
degree of specificity.  See Eddy v. Brown, 9 Vet.App. 52, 57 
(1996); Fugo v. Brown, 6 Vet.App. 40, 44 (1993), motion for 
review denied, 6 Vet.App. 152 (1994) (en banc); see also 
Luallen v. Brown, 8 Vet.App. 92, 96 (1995) (a claim of clear 
and unmistakable error is not described in terms of well-
groundedness under 38 U.S.C. § 5107(a) (West 1991 & Supp. 
1998)).  Accordingly, the Board has jurisdiction to consider 
the appellant's claim of clear and unmistakable error in the 
July 1979 rating decision.  

The veteran was service-connected for active pulmonary 
tuberculosis in a rating decision dated January 1957, after 
the RO noted that no evidence of reinfection tuberculosis was 
found on the veteran's induction chest films, although they 
did reveal a healed Ghon's complex.   The RO then noted that 
the veteran's separation examination report revealed an 
impression of pulmonary tuberculosis, moderately advanced, 
active.  The RO found, after a review of the veteran's 
medical records at induction, separation, and subsequent 
thereto, that service connection for active pulmonary 
tuberculosis was warranted.  The veteran was evaluated as 100 
percent disabling from August 1956 to January 1960; as 50 
percent disabling from January 1960 to January 1964; as 30 
percent disabling from January 1964 to January 1969; and as 
zero percent disabling from January 1969.  

The veteran's death certificate was received by VA in April 
1979.  Part I instructs that the immediate cause of death is 
to be listed first, and underlying causes last, and reveals 
an immediate cause of death as pneumonia, on line (a), and 
lists adenocarcinoma of the right lung with cervical 7 
quadriplegia on line (b).  Part II instructs that other 
significant conditions, that is, conditions contributing to 
death but not related to the cause given in Part I (a), were 
"metastatic adeno-CA, cervical vertebrae 1-7*" and 
continues "* cont'd - tuberculosis" on the line above.  The 
physician's certification shows that the physician who 
completed the death certificate attended the veteran from 
March 1, 1979 to April 14, 1979, the date of the veteran's 
death.  Hospital records from this period were received by VA 
on July 6, 1979.  

Service connection for cause of the veteran's death was 
denied in a rating action dated July 23, 1979.  That action 
lists the date of the appellant's claim as April 30, 1979.  
The RO noted that the veteran was service-connected for 
moderately advanced tuberculosis that was completely arrested 
in January 1958, and then found that the veteran was treated 
for adenocarcinoma of the lung, and hospitalized at a VA 
Hospital from March 1, 1979 to April 14, 1979, where "he 
developed pneumonia... ."  The RO did note that the hospital 
summary showed active tuberculosis, but that "sputum tests 
were negative for active tuberculosis."  The RO concluded, 
in denying the appellant's claim, that:

Although the hospital summary indicated 
active tuberculosis, the evidence of 
record shows that the tuberculosis was 
inactive and no relationship is shown 
between the tuberculosis and the 
carcinoma of the lung.  There is no 
evidence to establish that the cause of 
the veteran's death was in any was 
related to the veteran's active military 
service or his service connected-
disability.  

The appellant next submitted a claim of clear and 
unmistakable error in January 1997.  The RO denied that claim 
by means of a July 1997 rating decision, and the appellant 
has perfected an appeal.

As indicated above, under 38 C.F.R. § 3.105(a) (1998), 
"previous determinations which are final and binding . . . 
will be accepted as correct in the absence of clear and 
unmistakable error."  Clear and unmistakable error is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 
3 Vet.App. 310, 313 (1992) (en banc).  "Either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  The claimant, in 
short, must assert more than a disagreement as to how the 
facts were weighed or evaluated."  Ibid.  The United States 
Court of Veterans Appeals (Court) has held that "[a] claim 
of clear and unmistakable error must be specific and not a 
mere broad allegation of a failure to follow the regulations, 
or the failure to give due process, or any other general, 
unspecific error."  Mindenhall v. Brown, 7 Vet.App. 271, 275 
(1994); Fugo v. Brown, 6 Vet.App. 40, 43.  A claim of clear 
and unmistakable error in a prior, final rating action 
"entails a finding that the outcome would be manifestly 
different but for the error."  Ternus v. Brown, 6 Vet.App. 
370, 375 (1994) (citing Fugo, 6 Vet.App. at 44).  Indeed, in 
Fugo, 6 Vet.App. at 43, the Court held that a claim of clear 
and unmistakable error "is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  The Court further stated therein that 
"if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Id. at 44 (citation omitted) 
(emphasis added).  Additionally, a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior rating 
action.  Caffrey v. Brown, 6 Vet.App. 377, 383 (1994); 
Ternus, 6 Vet.App. at 376; Porter v. Brown, 5 Vet.App. 233, 
235-36 (1993); Russell, 3 Vet.App. at 314.  

The appellant contends that the RO's statements were 
undebatably incorrect when made in that the veteran was found 
to have a positive TB culture during his hospitalization, and 
that his death certificate listed his cause of death as 
tuberculosis as contributing to the cause of death.  

Because she alleges that an erroneous fact-finding was made, 
the Board concludes that she has met the legal requirements 
for pleading a claim of clear and unmistakable error in the 
July 1979 final RO rating decision, and the Board will review 
that claim on the merits.  Russell v. Principi, 3 Vet.App. 
310, 313 (1992) (en banc).

The regulations in effect when the veteran's claim was 
submitted and adjudicated, in 1978 and 1979, respectively, 
show that service connection for the cause of a veteran's 
death "will be considered as having been due to a service-
connected disability when the evidence established that such 
disability was either the principle or contributory cause of 
death."   38 C.F.R. § 3.312 (1)(a) (1979).  Further, "the 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto." (italics added).  38 C.F.R. § 3.312 (1)(b) 
(1979).  

Those regulations also provided that a contributory cause of 
death was one inherently not related to the principle cause 
of death, 38 C.F.R. § 3.312(1)(c), and that service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause... ."  38 C.F.R. § 3.312 (3)  

After a careful review of the record, as it stood when the 
RO's July 1979 decision was made, the Board finds that the 
July 1979 rating decision was not clearly and unmistakably 
erroneous, that is, the outcome would not be manifestly 
different but for the error."  Ternus v. Brown, 6 Vet.App. 
370, 375 (1994) (citing Fugo, 6 Vet.App. at 44).

First addressing the RO's finding that the veteran's "sputum 
test[s] were negative for active tuberculosis".  The medical 
evidence shows a number of laboratory findings.  A sputum 
"C&S" report dated March 17, 1979, testing for culture and 
sensitivity again does not report any findings, either 
positive or negative.  Another test, dated March 22 for 
"post-op sputum", testing culture and sensitivity, does not 
indicate either a positive or negative diagnosis, but does 
show that the antibacterial therapy was "Ancef [1/2] 6m q 6".  
Two additional sputum reports, dated March 28th  and March 
29th, both testing for culture and sensitivity show "mod. 
Staph albus - coag. neg. few yeast" and "few staph albus, 
few - rods", respectively.  

A report dated March 30 shows, in the clinical information 
section: "sputum - + TB culture by the State Health 
Department."  

Further sputum tests dated April 3rd reveal Candida albicans, 
April 2, and March 30th "no smear of concentrate no acid fast 
bacilli found".  A report dated April 3, 1979 reveals 
"Candida albicans".  A report dated April 4th for "sputum - 
active TB" testing for sensitivity and culture reveals "MOE 
Candida albicans".  Two additional reports, both dated April 
10th, reveal "preliminary report, Candida sp".  Additional 
sputum reports, dated April 10th and April 11th, reveal a 
preliminary report of Candida, and "smear or concentrate no 
acid fast bacilli found", respectively.  Two other sputum 
reports, both dated April 13, requesting fungus smears and 
the first also requesting a culture, show that the 
preliminary findings were "Candida species".  An undated 
sputum report, testing for culture and sensitivity, does not 
report any findings, either positive or negative, while an 
undated report testing an AFB culture reveals that "smear of 
concentrate no acid fast bacilli found".  A report, dated 
only April 16, listing sputum under the clinical information 
section, and requesting culture and sensitivity tests 
reported "normal flora".  

A hospital summary dated April 19, 1979, revealed that "the 
patient had a history of tuberculosis treated in the past and 
during the middle of his hospitalization was found to hand a 
positive TB culture.  [He] was placed on Rafampin, Isoniazid, 
Ethambutol and Amikacin."   

The RO made a factual finding that the veteran's "sputum 
test[s] were negative for active tuberculosis."  Although a 
careful review of the evidence of record in July 1979 shows 
that the veteran did have a positive sputum test for 
tuberculosis, as reflected in a record dated March 30, the 
Board concludes that this finding alone does not make it 
absolutely clear that a different result would have resulted, 
and thus, the error complained of cannot be, ipso facto, 
clear and unmistakable.  Fugo, 6 Vet.App. at 44 (citation 
omitted) (emphasis added). 

Although the RO concluded, considering the incorrect fact 
that the veteran did not manifest tuberculosis, that the 
veteran's service-connected disability was not etiologically 
related to, or did not contribute to, the veteran's cause of 
death, this determination is not clearly at odds with the 
regulatory definition of a principle cause of death, and the 
instances where service connection for the cause of the 
veteran's death is warranted.  That is, although the 
veteran's death certificate showed that his tuberculosis 
contributed to death,  it also showed that his tuberculosis 
was not related to the cause of death.  It does not show that 
tuberculosis was the principle (primary) cause of death, or 
with some other condition, was the immediate or underlying 
cause of death or was in any way etiologically related 
thereto.  Although the medical evidence shows that the 
veteran had a laboratory finding of tuberculosis during his 
hospitalization, the hospitalization records do not show any 
deterioration of his health due to tuberculosis and, in fact, 
there were no clinical finding at all which were attributed 
to that disorder.  Therefore the RO's conclusion that 
tuberculosis played no significant role in his demise is well 
supported by the evidence (especially given the extremely 
aggressive course and overwhelmingly pernicious effects of 
his cancer of the lung), and it is patent that there was no 
error that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.   Accordingly, the appellant's claim must 
be denied.  


ORDER

The veteran's claim that a July 1979 rating decision, where 
entitlement to service connection for the cause of the 
veteran's death was denied, was not clearly and unmistakable 
erroneous, and must be denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  Ghon's tubercle is defined in Stedman's medical dictionary as "calcification seen in pulmonary parenchyma 
(usually mid lung area) and hilar nodes resulting from earlier, usually childhood, infection with tuberculosis.  
SYN Ghon's complex, Ghon's focus, Ghon's primary lesion."  STEDMAN'S MEDICAL DICTIONARY, 26th 
Edition.  
  The regulations from both 1978 and 1979 appear to be identical, thus reference will be made to the 1979 
regulations only, as they were in effect as of July 1, 1979, and the appellant's claim was decided on July 23, 
1979.  

